DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because: the drawing views (Figs: 100, 200, 300, 400, and 500, are not in accordance with the following standard for drawings (see 37 CFR 1.84 u):
“The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear. (In the instant cases, the drawing views should instead be Fig. 1, 2, 3, 4, and 5)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The title of the invention is not descriptive.  “Condenstion2Clear” is not a word. A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Note the format of the claims in the patent(s) cited.
Regarding claim 1, it recites “the embodiment of the invention” which is indefinite. It appears that the applicant is seeking protection of a DIY repair kit (a machine). However, the claim does not clearly recites what structure of this DIY repair kit is. (See Patent rules 37 C.F.R. 1.75 and MPEP 608.01m)
According to 37 C.F.R. 1.75, “Where the nature of the case admits, as in the case of an improvement, any independent claim should contain in the following order:
(1) A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known,
(2) A phrase such as "wherein the improvement comprises," and
(3) Those elements, steps and/or relationships which constitute that portion of the claimed combination which the applicant considers as the new or improved portion.”
Furthermore, Claim 1 recites the limitation "the embodiment” and “the invention” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, it is unclear because it does not have a preamble and a transition phase (such as comprising) following the preamble.
In addition, in claims 2 and 3, the phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the 
In addition, claim 3 recites the limitation "the invented template" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean claim 3 is a dependent claim of claim 2, and mean “The template of claim 2, comprising of any shape or material … “.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hennessy et al. (US 2005/0132558, hereinafter “Hennessy”).
Regarding claim 1, Hennessy discloses a DIY repair kit (a template, see Para. [0038]) to drill a hole. 
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from 
Regarding the intended use limitation “to be able to repair or re-engineer failed double glazed units by removing condensation from the failed unit.”, it is noted that tge drill template in the prior art used in the rejection is capable of being used for this function. (For example, by drilling a hole using the a drill and the template, then inserting via the drilled hole, desiccants to absorb the moisture within the panels. Also see various examples for removing the condensation described in Para. [0013]).
Regarding claim 2, Hennessy discloses the  template is made of plastic material that can be secured to a double glazed glass sealed unit for the purpose of keeping a drill in the same place whilst drilling a hole through the glass, for the purpose of removing moisture from a failed double glazed sealed unit. (see Para. [0038], also see Paras. [0013])
Regarding claim 3, Hennessy discloses the template is of plastic material that holds a drill in place for the purpose of drilling a hole between 1 mm-10 mm diameter (Para. 48 states the hole is 2 mm or less) in a glass double glazed sealed unit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722